UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7284


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH LAMONT REAMS, a/k/a HOT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:14-cr-00426-CCE-1)


Submitted: April 27, 2021                                         Decided: May 13, 2021


Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Lamont Reams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Lamont Reams appeals the district court’s order denying his renewed

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the

First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We review

for abuse of discretion the district court’s denial of a compassionate release motion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). “A district court abuses its discretion

when it acts arbitrarily or irrationally, fails to consider judicially recognized factors

constraining its exercise of discretion, relies on erroneous factual or legal premises, or

commits an error of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

(internal quotation marks omitted).

       Following enactment of the First Step Act, “§ 3582(c) permits incarcerated persons

to file motions for compassionate release directly with the district court so long as they first

exhaust their administrative remedies.” Kibble, 992 F.3d at 330. To grant an inmate’s

motion for compassionate release under § 3582(c)(1)(A)(i), a district court must (1) find

that extraordinary and compelling reasons warrant a sentence reduction, and (2) consider

the relevant 18 U.S.C. § 3553(a) sentencing factors. 18 U.S.C. § 3582(c)(1)(A); see

Kibble, 992 F.3d at 330-31, 331 n.3. “The district court enjoy[s] broad discretion in

conducting this analysis.” Kibble, 992 F.3d at 330. “In the context of the COVID-19

outbreak, courts have found extraordinary and compelling reasons for compassionate

release when an inmate shows both a particularized susceptibility to the disease and a

particularized risk of contracting the disease at his prison facility.” United States v. Feiling,

453 F. Supp. 3d 832, 841 (E.D. Va. 2020).

                                               2
       Having reviewed Reams’ appellate submissions and the record on appeal in view of

these standards, we find no reversible error in the district court’s conclusion that Reams

failed to demonstrate “extraordinary and compelling reasons” to support his request for

compassionate release. * Accordingly, we affirm on this basis for the reasons stated by the

district court. United States v. Reams, No. 1:14-cr-00426-CCE-1, 2020 WL 5223094

(M.D.N.C. Aug. 13, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




       *
        Because the district court lacked the authority to grant compassionate release under
18 U.S.C. § 3582(c)(1)(A)(i) absent a finding of “extraordinary and compelling reasons,”
regardless of the court’s analysis of the § 3553(a) factors, we decline to consider Reams’
remaining arguments regarding the court’s § 3553(a) analysis.

                                             3